DISMISSED and Opinion Filed August 16, 2019




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00732-CR

                              MARTY LEE WHITE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F18-18887-J

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Whitehill
       Marty Lee White filed his pro se notice of appeal on June 21, 2019. We abated the case

for the appointment of counsel but before the trial court could do so, appellant filed a signed pro

se motion to dismiss the appeal. TEX. R. APP. P. 42.2(a).

       We grant the motion and dismiss this appeal.




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47.2(b)
190732F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MARTY LEE WHITE, Appellant                       On Appeal from the Criminal District Court
                                                  No. 3, Dallas County, Texas
 No. 05-19-00732-CR       V.                      Trial Court Cause No. F18-18887-J.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Partida-Kipness and Pedersen, III
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 16, 2019




                                            –2–